Citation Nr: 1627276	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right foot disorder, to include as secondary to service-connected right hip degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to February 1971 and from February 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2009, the Veteran presented testimony during a hearing before a Decision Review Officer at the Phoenix RO.  In November 2010, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record. 

In March 2013, the Board reopened the above-referenced issue and remanded it for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the issue of service connection for a right foot disorder to obtain outstanding VA and private treatment records and for the Veteran to undergo a VA medical evaluation regarding the etiology of any current right foot disorder.  Unfortunately, the Board finds that this claim must be remanded for another examination as the previous examination was inadequate.  The Board notes that once VA provides an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The opinions provided by the examiner, particularly regarding secondary service connection were not based upon an accurate factual basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  Specifically, the examiner stated that "there is no medical nexus of a medical condition in the right hip, right knee, or left foot that would cause age related degenerative arthritis or even the development of a neuroma; therefore, [the Veteran's service-connected conditions] are not related to his chronic foot condition."  While the "metatarsalgia," or foot pain, cited by S.C., D.P.M. is not a disability for VA purposes, the Veteran was diagnosed with right foot disabilities of neuroma of the right foot and arthritis of the 1st metatarsophalangeal joint (MPJ or hallux rigidus), during the appeal period.  While S.C. D.P.M.'s opinion is not conclusive regarding the etiology of these disabilities, it provides evidence of a possible relationship between these disabilities and his service-connected right hip degenerative joint disease with deformity, and this evidence must be addressed.  

The examiner stated that "the examination fails to find any evidence or symptoms of a right hip disorder," however, the Board notes the August 30, 2011 CT that documents a limb length discrepancy related to the Veteran's left and right legs that has been service-connected.  The July 2003 rating decision regarding the evaluation of the Veteran's right hip condition indicates that this limb length discrepancy has been service-connected.  The evidence indicates that the right hip disability is currently described as "degenerative joint disease with deformity on x-ray." As S.C. D.P.M. indicated that the Veteran's right foot pain was due to this discrepancy, the Board finds that an opinion must be sought that addresses whether any right foot disability that has been present during the appeal period was caused (or aggravated by) any of the Veteran's service-connected conditions, including his right hip condition and deformity.

Additionally, the Board finds that pertinent VA treatment records are not of record.  The evidence indicates that the Veteran underwent a right bunionectomy and neurectomy at the Phoenix VA in November 2011; however, the records from this procedure have not been associated with the claims file.  Accordingly, the Board finds that any outstanding treatment records related to the Veteran's right foot from the Phoenix VA should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).     

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain any outstanding VA treatment records pertaining to treatment of the Veteran's right foot disorder since September 2010, to specifically include: records of the Veteran's surgical treatment at the Phoenix VAMC in November 2011, and associate any records obtained with the claims file.  Any negative response must also be associated with the claims folder.

2. Thereafter, the AOJ should schedule the Veteran for VA examination with an orthopedic physician for the purposes of determining the nature, approximate onset date and/or etiology of any current right foot disorder.  Any tests deemed necessary should be conducted.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must note that the claims file has been reviewed.  

The examiner is asked to specifically consider the letter (dated March 1, 2011) from S. C. D.P.M., who opined that the Veteran's current right foot disorder (diagnosed as metatarsalgia) is the result of his service-connected right hip degenerative joint disease and short right limb.  The examiner should also elicit from the Veteran his history of right foot symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's self-reported statements concerning the history of his condition have been considered in the examination report.

(a.)  The examiner is asked to indicate whether it is at least as likely as not (i.e., a probability of at least 50 percent) that any right foot disorder, diagnosed during the appeal period, was incurred in, or is the result of, any incident of the Veteran's active service, to include the Veteran's claims of having worn boots that were too small/tight during service.

(b) If not, the examiner is asked to indicate whether it is at least as likely as not that any right foot disorder, diagnosed during the appeal period,  was caused or aggravated by a service-connected disability, to include the Veteran's right hip degenerative joint disease, right knee disability and/or his left foot disability.  Additionally, the examiner is specifically asked to address whether it is at least as likely as not that any right foot disorder diagnosed during the appeal period was caused, or aggravated by, the limb length discrepancy documented in by CT on August 30, 2011.  

Any and all opinions must be accompanied by a complete rationale.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

If the examiner finds that it is impossible to provide any requested opinion without resort to speculation, it should be so stated.  The examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




